Citation Nr: 1131513	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  08-38 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an abdominal disability, claimed as irritable/inflammatory bowel syndrome (IBS), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for alpha thalassemia.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to April 2006, including honorable service in the Persian Gulf.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefit sought on appeal.

In February 2011, the Veteran appeared and testified at a Travel Board hearing at the Columbia RO.  A transcript is of record.  

During the Veteran's February 2011 hearing, she extensively testified to having low back problems and increased symptoms associated with her low back disability.  The Board notes that following a March 2008 award of service connection for a low back disability, the Veteran filed a timely notice of disagreement.  In September 2009, however, the RO issued a statement of the case to which the Veteran did not perfect an appeal.  As such, the issue of entitlement to an increased rating for a service-connected chronic lumbosacral strain is not before the Board.  

The Board notes that in the Veteran's November 2008 substantive appeal, she indicated that she wished to pursue a claim for chronic fatigue syndrome in conjunction with the service connection claim for alpha thalassemia.  The issue of entitlement to service connection for chronic fatigue syndrome appears to have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for alpha thalassemia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran served in the Persian Gulf, and has complained of and been treated for abdominal pain/problems for at least six months.  


CONCLUSION OF LAW

Irritable bowel syndrome is presumed to be incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. § 3.317 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


Service connection

The Veteran seeks service connection for an abdominal disability-claimed as either inflammatory bowel syndrome or irritable bowel syndrome.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a qualifying chronic disability, which means a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (i.e., chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness specified by the Secretary), or any diagnosed illness specified by the Secretary.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 68 Fed. Reg. 34541 (June 10, 2003).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to fatigue, signs and symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs and symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 71 Fed. Reg. 75669-75671 (December 18, 2006).

Further, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a 6-month period of chronicity.

There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed rather than undiagnosed illness, the Persian Gulf War presumption of service connection does not apply.  38 C.F.R. § 3.317; VAOPGCPREC 8-98 (August 3, 1998), published at 63 Fed. Reg. 56, 703 (1998).

The law affecting compensation for disabilities occurring in Persian Gulf War veterans under 38 U.S.C.A. §§ 1117, 1118 was amended retroactively, effective on March 1, 2002.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and included an expanded definition of "qualifying chronic disability" to include (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B).

The evidence of record clearly shows that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Thus, she has qualifying service for consideration of the presumption of service connection for disabilities medically attributed to undiagnosed illness or an unexplained chronic multisymptom illness.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service treatment records (STRs) reflect numerous treatments for complaints of abdominal pain, and show diagnoses of both inflammatory and irritable bowel syndrome.  STRs also reflect treatment for pelvic inflammatory disease following complaints of severe pelvic cramping, as well as notations regarding constipation.  She was also noted as possibly having endometriosis vs. gastroenteritis.  In 1999, she underwent an exploratory laparotomy regarding her IBS, and it was found to be "essentially normal" with some adhesions of the sigmoid colon parietal peritoneum.  In 2001, the Veteran underwent a QTC examination, during which she was diagnosed as having inflammatory IBS.  

Post-service treatment records reflect treatment for lower abdominal pain following consumption of red meat.  She was noted to have IBS first diagnosed in the military.  

In January 2008, the Veteran underwent a VA examination regarding her chronic fatigue syndrome.  Her history of abdominal complaints was noted, as well as in-service findings of IBS.  The examiner indicated that the Veteran did not meet the criteria for an IBS diagnosis, but noted that she has better bowel habits when she takes in a high fiber diet.  

Upon careful review of the evidence of record, the Board finds that the Veteran is entitled to service connection for a disability manifested by abdominal pain and constipation as presumptively related to her Gulf War service.  Since 1999, the Veteran has been treated for abdominal complaints with diagnoses including IBS at a May 2001 QTC examination.  Although the January 2008 post-service VA examination report notes that the Veteran does not meet the criteria for a finding of IBS, there is no question that the Veteran has competently testified to having abdominal pain in service and since.  These complaints have been noted for over 6 months, and have continued following service as reflected in post-service treatment records.  Further, the January 2008 VA examiner did not indicate what criteria are necessary for a finding of IBS.  The Board ultimately finds the January 2008 VA examination to be inadequate and lacking in probative value.  Thus, the only competent medical opinion of record is to the effect that she has IBS first diagnosed in service.  Thus, service connection for IBS is granted as presumptively related to her Gulf War service.  


ORDER

Service connection for IBS is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Upon preliminary review of the evidence of record, and in light of the VCAA, the Board finds that further evidentiary development is necessary regarding the Veteran's claim of entitlement to service connection for alpha thalassemia.  

By way of background, the Veteran was treated in service in the early-2000s for alpha thalassemia, but there was no finding of anemia.  At discharge, there was no disability noted to be associated with this laboratory finding.  

In January 2008, the Veteran underwent a VA examination for chronic fatigue syndrome.  It was noted that she was first diagnosed as having alpha thalassemia in 2001, but she has not been treated for it since.  The examiner did not provide a diagnosis, but rather noted "alpha-thalassemia trait vs. mild iron deficiency."  The examiner provided no rationale for this notation, nor did he indicate whether this was a congenital defect/disease.  

The RO has construed the Veteran's diagnosis of alpha thalassemia as a congenital condition, and if that is the case, additional medical information should be sought.  Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2010).  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82- 90 (July 18, 1990), 55 Fed. Reg. 45711 [a reissue of General Counsel opinion 01-85 (March 5, 1985)].

The VA General Counsel explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

Here, if the Veteran's condition is indeed congenital, medical evidence is required to determine whether the Veteran's diagnosed alpha thalassemia is a congenital or developmental defect or a congenital or developmental disease.  If a disease, findings must be made as to whether it was aggravated by her period of active service beyond its natural progression.  If a defect, findings must be made as to whether there are any superimposed diseases or injuries in connection with the congenital defect and if so, whether the superimposed disease or injury is related to the Veteran's period of active service.

The Board finds that the medical evidence of record is insufficient in which to decide the Veteran's claim, and finds a remand is necessary for an opinion to be obtained as to the nature and etiology of her claimed alpha thalassemia.  The Board is cognizant of the Veteran's failure to report without good cause to her November 2008 VA examination, but finds that she has since been proactive in addressing her claim and appeared at a Travel Board hearing to relate her contentions.  Thus, she should be afforded one last opportunity to undergo a VA examination-whether a records review examination or an examination with her presence-prior to final adjudication of her claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any outstanding records associated with the Veteran's claimed alpha thalassemia.  

2.  The Veteran's claims file should be provided to the appropriate specialist for a VA examination records review for the purpose of determining the nature and etiology of the claimed alpha thalassemia.  The examiner need not physically examine the Veteran unless it is necessary to fulfill the remand requirements.  

All pertinent symptomatology and findings should be reported in detail, and the examiner should note in the record his/her review of the claims file.  After reviewing the Veteran's medical history, the examiner should note whether a current diagnosis of alpha thalassemia is warranted.  If so, the examiner should state whether it is at least as likely as not this claimed condition had its onset during active duty, or is due to or the result of a disease or injury incurred therein.  The examiner is also asked to ascertain whether alpha thalassemia is of congenital origin.  

Finally, if, and only if, the examiner finds that the Veteran's disorder is of congenital origin, the examiner should address the following questions:

 a) Does the condition constitute a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

 b) If a defect, then was there any superimposed disease or injury in connection with the congenital defect?  If so, is it at least as likely as not that the identified superimposed disease or injury is related to the Veteran's period of active service?

 c) If a disease, then is at least as likely as not (at least a 50 percent probability) that it was aggravated by her period of active service?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The examiner should provide a complete rationale for all conclusions reached.  If the examiner determines that the requested opinion cannot be provided without resort to mere speculation, the examiner is asked to discuss why such an opinion is not possible.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


